DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 27, 2022 in which claims 1-8 and 10-26 are presented for examination. Claim 26 has been newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a brim housing circumferentially receiving a brim of the helmet system, the brim housing having at least one powered device embedded therein, the at least one powered device electrically connected to the circuit layer, wherein the at least one powered device is selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof”, which is unclear since the Specification gives no clear description of the brim housing having at least one powered device embedded therein, with the at least one powered device being selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof as claimed. Applicant' s Specification discloses on page 6 lines 21-24, “In certain embodiments, as best seen in FIG. 5, the brim 110 of the helmet 100 may further comprise a housing 115 that wraps in part or entirely around the brim 110 of the helmet 100. An annular printed circuit substrate 430 is received within the brim housing 115 and electrically couples the circuit substrate elements 420” and on page 10 lines 19-21 “In certain embodiments, an acoustical ring is embedded around the brim 110 of the helmet 100. The acoustical ring comprises an array of small microphones 112 embedded in the brim housing 115 configured to pick up directional sound.”, therefore based on Applicant' s disclosure the circuit substrate is received within the housing 115 and in other embodiments an acoustical ring is embedded within the housing 115. Additionally, it is noted that page 7 ln 15-17 discloses “In certain embodiments, the circuit layer 400 of the helmet 100 comprises one or more video and/or control circuit boards 410 for controlling one or more image sensors and cameras integrated into the helmet 100”, which does not disclose “a brim housing circumferentially receiving a brim of the helmet system, the brim housing having at least one powered device embedded therein, the at least one powered device electrically connected to the circuit layer, wherein the at least one powered device is selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof”, as claimed. Therefore, claim 1 fails to meet the written description requirement.
Claim 14 recites “wherein the one or more motion sensors comprise  a plurality of motion sensors spaced apart along the brim housing”, which is unclear since the Specification gives no clear description of one or more motion sensors comprising a plurality of motion sensors spaced apart along the brim housing as claimed. Applicant' s Specification discloses on page 3 lines 20-21, “a ballistic helmet system includes one or more motion sensors positions around the ballistic helmet” and on page 8 lines 19-20 “In certain embodiments, the helmet may include one or more motion20 sensors 540, positioned around the helmet 100”, therefore based on Applicant' s disclosure the one or more motion sensors are not disclosed as being “spaced apart along the brim housing” as claimed. Additionally, it is noted that page 7 ln 15-17 discloses “In certain embodiments, the circuit layer 400 of the helmet 100 comprises one or more video and/or control circuit boards 410 for controlling one or more image sensors and cameras integrated into the helmet 100”, which does not disclose “one or more motion sensors comprising a plurality of motion sensors spaced apart along the brim housing as claimed. Therefore, claim 14 fails to meet the written description requirement.

Claim 19 recites “further comprising an acoustical ring having at least one microphone embedded within the brim housing for detecting directional sound”, which is unclear since the Specification gives no clear description of the brim housing having at least one powered device selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof as required by claim 1 in addition to “further comprising an acoustical ring having at least one microphone embedded within the brim housing for detecting directional sound” as required by claim 19. While it is clear that Applicant has support for the limitations in claim 19, see Applicant’s Specification on page 10 lines 19-21, there is no disclosure of the brim housing having all of the structures required by claim 1 and claim 19. Therefore, claim 19 fails to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the one or more motion sensors comprise a plurality of motion sensors spaced apart along the brim housing”, which is indefinite since it is “the one or more motion sensors” are not required structures of the claimed invention, since the recitation in claim 1 recites “wherein the at least one powered device is selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof”. Here, claim 14 includes further limitations for structures that are not required structures of the invention. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 17-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Teetzel et al. figures 14-18 (2013/0086722)[Teetzel, figures 14-18].
Regarding claim 1, Teetzel teaches, an integrated helmet system (100, [0028], figures 1-8) comprising: a base layer defining a helmet portion (200 defines a helmet portion, [0028], figure 6); a circuit layer (300, [0028], [0029], figures 6-8), wherein the circuit layer is attached to the helmet portion (300 is attached to 200, [0029], figures 6-8); a housing having at least one powered device embedded therein, the at least one powered device electrically connected to the circuit layer, wherein the at least one powered device is selected from the group consisting of one or more cameras, one or more motion sensors, or a combination thereof (“the mounting plates 308a, 308b, 308c and the outer layer 400 are formed, e.g., via injection molding, as a single, monolithic member for subsequent attachment to circuit substrate 302 and to the base member 200”, [0040], “A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a. The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a. An accessory device (not shown) may be removably attached to the front mounting plate 700. The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], “The front mounting plate 700 is illustrated includes an LED flashlight 704, a video camera 706, and a powered circuit board 708, e.g., in electrical communication with the power source 520 via the contacts 314b for powering the attached accessory device (not shown)”, [0046], “an auxiliary camera (which may in addition to or as an alternative to the camera 708) may be provided as a removably attached device. For example, a viewing device attached to the front mount 700 may include a camera, either as an integral component or as an add-on component”, [0050], therefore, 700 is a housing having at least one camera embedded therein (“700 may include a camera…as an integral component”) the camera electrically connected to 302, see also [0025]), an outer layer configured to retain the circuit layer (400 is configured to retain 300, [0028], [0029], [0039], figures 6-8, see [0044] regarding the powered device, “The accessory device may be a power supply such as a battery or battery pack which supplies electrical power to a device(s) attached to the connectors 308a and/or 308c”); and an inner liner cover which is situated between the circuit layer and the outer layer (“The circuit layer 300 may be advantageously encapsulated in the outer layer or layers 400 that may be a ballistic (i.e., ballistic-resistant) or non-ballistic material. The low profile of the assembly is designed to allow for integration into a variety of manufacturers helmet layups and manufacturing processes”, [0039], therefore, with 400 including layers 400 and with 300 being “advantageously encapsulated in the outer layer or layers 400”, an inner liner cover of 400 is situated between 300 and the outer layer of 400).
While Teetzel discloses the housing 700 including a camera as an integral component, Teetzel fails to teach, a brim housing circumferentially receiving a brim of the helmet system, the brim housing having at least one powered device embedded therein.
Teetzel figures 14-18 teaches, a brim housing circumferentially receiving a brim of the helmet system (shown in figures 14 and 15, an annotated brim housing circumferentially receiving an annotated brim of 1100, annotated figure 14), the brim housing having at least one device embedded therein (“In the illustrated embodiment, the outer layer includes integrally molded mounting features, including a front mounting member 1402a, a rear mounting member 1402b, and two side mounting members 1402c”, [0061], “The front mounting feature 1402a includes an opening 1406a exposing the contact pads 1322a. Additional mounting hardware may be embedded between the shell layer 1200 and the outer layer 1400, such as an internally threaded boss 1404 extending through an opening 1408a in the mounting member 1402a for attachment of an accessory device or mounting adapter for an accessory”, [0062], “Additional mounting hardware may be embedded between the shell layer 1200 and the outer layer 1400, such as internally threaded bosses 1404 extending through openings 1408c in the mounting member 1402c for attachment of an accessory device or mounting adapter for an accessory”, [0064], therefore, the annotated brim housing has at least one device embedded therein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide housing with the at least one powered device of Teetzel as a brim housing as taught by Teetzel figures 14-18 in order to provide the user with easy access to the powered device, with the powered device located on the brim of the helmet.

Regarding claim 2, the combined references teach, wherein the circuit layer further comprises one or more circuit substrates (Teetzel, 300 comprises 302, [0030], figures 6-8).

Regarding claim 3, the combined references teach, wherein the at least one circuit substrates is formed of a flexible material (Teetzel, “The circuit layer 300 includes a circuit substrate 302 formed of a flexible material, such as a flexible film or tape, e.g., polyimide, polyester or other material that is able to withstand the elevated temperatures that may result from the bonding and curing of the helmet 100 components”, [0030], figure 6-8).

Regarding claim 4, the combined references teach, wherein the flexible material is capable of withstanding high temperatures (Teetzel, “The circuit layer 300 includes a circuit substrate 302 formed of a flexible material, such as a flexible film or tape, e.g., polyimide, polyester or other material that is able to withstand the elevated temperatures that may result from the bonding and curing of the helmet 100 components”, [0030], figure 6-8)

Regarding claim 5, the combined references teach, wherein each of the one or more circuit substrates further comprises one or more conductive pathways for transmitting power, control, and data signals (Teetzel, “A conductive, e.g., metalized, pattern is formed on the substrate 302 and is comprised of one or more conductive pathways to provide power, control, and/or data signals between two or more mounting plates.  The electrically conductive pattern may be formed via etching, depositing, printing (e.g., using a conductive ink containing carbon or other conductive filler), electro plating, or the like to provide a desired conductive pattern Although the illustrated circuit substrate 302 is shown with 3 mounting plates, any number may be provided. In certain embodiments, the number of mounting plates may range from 2 to 6 or more. Such conductive pathways may be formed in any desired circuit pattern for providing one or more electrical power transmission paths, one or more data transmission paths, one or more control signal transmission paths, or any combinations thereof, as required”, [0030]).

Regarding claim 6, the combined references teach, wherein each of the one or more circuit substrates further comprises one or more antennas, wherein the one or more antennas are electrically coupled to a communications device (Teetzel, “circuit components such as one or more antennae may be formed as a part of the electrically conductive pattern on the circuit substrate. For example, one or more communications antennae may be formed on the circuit substrate and electrically coupled to a communications device of the type which aids in wireless communications between devices or the wearer and other operators”, [0031]).

Regarding claim 7, the combined references teach, wherein the one or more antennas are selected from the group consisting of radio-frequency identification (RFID) antennas for coupling to an RFID device and global positioning system (GPS) antennas for coupling to a navigation system (Teetzel, “Alternatively, an antenna pattern on the circuit substrate 302 may be electrically coupled via an adaptor (as detailed below) to a remote communications device worn or carried by the user and located remotely from the helmet. Other antenna types contemplated are radio frequency identification (RFID) antenna(s) for coupling to an RFID device; or GPS antenna(s) for coupling to a navigation system worn by the user and either mounted to the helmet system 100 herein or worn or carried elsewhere on the user and eclectically coupled via an adapter such as that described below”, [0031]).

Regarding claim 8, the combined references teach, wherein at least one of the one or more circuit substrates further comprises a video controller (Teetzel, “a digital video recorder may be removably connected to the rear mounting plate 500 for storing a digital representation of a video signal received from a remote video camera or imaging device, such as a video camera or imaging device worn by the user, e.g., a video camera or imaging device attached to another one of the connectors 308a and 308b.  The storage medium may be a hard disk drive, memory card, optical disk, or other electronic storage medium as known in the art”, [0042], see also [0043]).

Regarding claim 10, the combined references teach, further comprising one or more helmet accessory devices are selected from the group consisting of flashlights, illumination devices, passive night vision devices, enhanced night vision devices, thermal imaging devices, cameras, video recorders, and friend or foe identification (IFF) devices, or any combination thereof (Teetzel, “a digital video recorder may be removably connected to the rear mounting plate 500 for storing a digital representation of a video signal received from a remote video camera or imaging device, such as a video camera or imaging device worn by the user, e.g., a video camera or imaging device attached to another one of the connectors 308a and 308b”, [0042],  “A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a.  The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a.  An accessory device (not shown) may be removably attached to the front mounting plate 700. The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], see also [0046]).

Regarding claim 11, the combined references teach, wherein the helmet system further comprises a control means for controlling operation of one or both of the at least one powered device and the one or more helmet accessories, wherein the control means is selected from the group consisting of one or more push buttons, a keypad associated with the at least one powered device, and an on screen interface displayed on a display screen associated with the at least one powered device (Teetzel, “The front mounting plate 700 is illustrated includes an LED flashlight 704, a video camera 706, and a powered circuit board 708, e.g., in electrical communication with the power source 520 via the contacts 314b for powering the attached accessory device (not shown).  The LED flashlight 704 may include a rotating bezel 710 for selectively changing the colors of the flashlight 704 and a power button 712.  The video camera 706 may include buttons, keypad, or the like for controlling the video camera functions, such as a power button 714 for powering on or off a remote video recording device, a record button 716 to toggle between recording and nonrecording modes, and so forth.  Control signals from the buttons/keys 714, 716 may be passed to a digital video recorder (DVR) module (not shown), mounted on the connector 308b or 308c, the signals passing via the conductive circuit substrate 302 or, alternatively, via a dedicated wired or wireless connection or interface between the module 700 and the DVR module”, [0046], therefore, 100 further comprises a control means for controlling the camera which is included in 700, the control means being one or more push buttons or key pad associated with the camera).

Regarding claim 12, the combined references teach, wherein the one or more powered helmet accessories includes a positioning system (Teetzel, “In further alternative embodiments, an auxiliary camera (which may in addition to or as an alternative to the camera 708) may be provided as a removably attached device. For example, a viewing device attached to the front mount 700 may include a camera, either as an integral component or as an add-on component. For example, in the case of low light viewing device (e.g., night vision device, thermal or IR device, short wave infra-red device or other device for viewing in low light conditions), such auxiliary camera may be a night time or low lux camera.  In the case of a standard night vision goggle or other standard viewing device a beam splitter may be provided, e.g., carried on an adapter ring adapted to be received over the viewing end of the night vision or other viewing device.  In this manner, the beam splitter can be supported along the optical path of the viewing device such that a portion of the output image is reflected 90 degrees with respect to the optical axis to the a camera device for recording. The portion of the output image from the viewing device that is not reflected by the beam splitter passes through the beam splitter to the user's eye. In this manner, the output display of the viewing can be simultaneously recorded as video data and simultaneously viewed by the user.”, [0050], “The front mounting plate 700 and its integrated power contact 708 can be used in conjunction with a mounting apparatus (not shown), e.g., to position a viewing device before the eye(s) of a user donning the system 100.  Preferably, the mounting apparatus is a pivoting helmet mount of the type used to selectively pivot a viewing device between a viewing position in front of the eye(s) of a user and a stowed position up and out of the user's line of sight”, [0051]).
Regarding claim 17, the combined references teach, further comprising a mounting assembly for mounting an accessory device, wherein said mounting assembly is removably attached to the helmet portion (Teetzel, “A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a. The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a.  An accessory device (not shown) may be removably attached to the front mounting plate 700. The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], “an auxiliary camera (which may in addition to or as an alternative to the camera 708) may be provided as a removably attached device. For example, a viewing device attached to the front mount 700 may include a camera, either as an integral component or as an add-on component”, [0050], therefore, 700 is also used for mounting an accessory device (auxiliary camera), wherein said mounting assembly is removably attached to 200).

Regarding claim 18, the combined references teach, wherein the accessory device is selected from the group consisting of camera systems, night vision goggle devices, thermal imaging devices, infrared imaging devices, and head mounted displays (Teetzel, “A front mounting plate 700 may be attached to the contact plate 308a using fasteners 702 which mate with the pair of threaded grommets 316a. The front mounting plate 700 includes spring loaded contact pins (not shown) which mate with contact pads 314a.  An accessory device (not shown) may be removably attached to the front mounting plate 700. The accessory device may be one or more viewing optics and/or imaging devices, such as a monocular, binoculars, monocular or binocular NVG devices, including ENVG devices, thermal imaging devices, cameras, head up display, virtual reality or immersive display, friend or foe identification (IFF) systems, and so forth which may be powered by a power supply attached to the connectors 308b and/or 308c”, [0045], “an auxiliary camera (which may in addition to or as an alternative to the camera 708) may be provided as a removably attached device. For example, a viewing device attached to the front mount 700 may include a camera, either as an integral component or as an add-on component”, [0050], therefore, wherein the accessory device is selected from the group consisting of camera systems, night vision goggle devices, thermal imaging devices, infrared imaging devices, and head mounted displays).

Regarding claim 23, the combined references teach, further comprising a radio frequency (RF) antenna coupled to an RF transceiver received in the helmet portion (Teetzel, “In addition, circuit components such as one or more antennae may be formed as a part of the electrically conductive pattern on the circuit substrate. For example, one or more communications antennae may be formed on the circuit substrate and electrically coupled to a communications device of the type which aids in wireless communications between devices or the wearer and other operators.  Such communications device may be mounted on the helmet and electrically coupled to the antennae via the exposed terminals on the circuit 300…Other antenna types contemplated are radio frequency identification (RFID) antenna(s) for coupling to an RFID device; or GPS antenna(s) for coupling to a navigation system…mounted to the helmet system 100 herein…and eclectically coupled via an adapter such as that described below”, [0031], therefore, 100 further comprises a radio frequency (RF) antenna coupled to an RF transceiver received in the helmet portion).

Regarding claim 24, the combined references teach, wherein the helmet portion is formed of a ballistic-resistant material (Teetzel, “FIGS. 1-8 illustrate a ballistic helmet 100 which includes a ballistic shell or base layer 200”, [0028], therefore, 200 is formed of a ballistic-resistant materal).

Regarding claim 25, the combined references teach, further comprising a power source coupled to the helmet system (Teetzel, “a conductive, e.g., metalized, pattern is formed on the substrate 302 and is comprised of one or more conductive pathways to provide power, control, and/or data signals between two or more mounting plates.  The electrically conductive pattern may be formed via etching, depositing, printing (e.g., using a conductive ink containing carbon or other conductive filler), electro plating, or the like to provide a desired conductive pattern Although the illustrated circuit substrate 302 is shown with 3 mounting plates, any number may be provided”, [0030], therefore, 100 further comprises a power source coupled to 100).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Teetzel et al. figures 14-18 (2013/0086722)[Teetzel figures 14-18] in view of Vorovitchik (2012/0175496).
Regarding claim 13, teach, the positioning system (Teetzel, see [0050], [0051] in which the positioning system is a camera) is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices.
The combined references fail to teach, wherein the positioning system is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices.
Vorovitchik, a helmet apparatus with an optical system, [0043], see also Abstract, teaches, wherein the positioning system is selected from the group consisting of celestial camera systems, digital compasses, and telemetry devices (“FIGS. 6A-6D illustrate three examples of a system or apparatus for identifying location of a celestial body according to embodiments of the present invention, wherein FIGS. 6A and 6B illustrate how the invention can be used in a camera unit, by incorporating full or partial polarizer in the camera unit respectively”, [0033], figures 6A and 6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the positioning system of Teetzel as a celestial camera system as taught by Vorovitchik in order to provide the helmet the ability to use the camera as “a system or apparatus for identifying location of a celestial body…used in a camera unit”.   
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of Teetzel et al. figures 14-18 in view of Aloumanis et al. (10,219571)[Aloumanis].
Regarding claim 14, Teetzel  teaches, the brim housing (annotated figure 14).
While Teetzel discloses “Additional mounting hardware may be embedded between the shell layer 1200 and the outer layer 1400, such as internally threaded bosses 1404 extending through openings 1408c in the mounting member 1402c for attachment of an accessory device or mounting adapter for an accessory” in [0064], the combined references fail to teach, wherein the one or more motion sensors comprise a plurality of motion sensors spaced apart along the brim housing.
Aloumanis, a helmet with a camera device, Abstract, teaches, wherein the one or more motion sensors comprise a plurality of motion sensors spaced apart along the brim housing (“FIG. 1B is a schematic diagram illustrating a set of scenarios 110-130 for utilizing embedded intelligent electronics within a motorcycle helmet in accordance with an embodiment of the inventive arrangements disclosed herein.”, Col. 7-8 ln. 65-1, “FIG. 2A is a schematic diagram illustrating a method 200 for embedding intelligent electronics within a motorcycle helmet for blind spot detection in accordance with an embodiment of the inventive arrangements disclosed herein. In method 200, a motorcycle helmet can include embedded electronic components able to assist a motorcycle rider…In step 205, a motorcycle helmet with an embedded electronics layer can be identified. In step 210, sensors associated with the motorcycle helmet can be selected”, Col. 10 ln. 9-23, “Flow chart 240 can being in step 242, where a helmet (e.g., a motorcycle helmet, sports helmet, bicycle helmet, etc.) is equipped with at least rearward and/or sideward facing sensors. These sensors can include video cameras…motion detection sensors”, Col. 10 ln. 59-67, therefore, one or more sensors comprise a plurality of motion sensors spaced apart along the helmet, figure 2B, see also, Col. 5 ln. 14-16, Col. 9 ln. 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brim housing of Teetzel with a plurality of motion sensors spaced apart as taught by Aloumanis in order to provide the user with the ability to “gather environmental input…this input can be optionally processed to determine contextually relevant information and/or an occurrence of a contextually relevant event. For example, input can be processed to determine that there is a vehicle positioned to the side or behind a motorcycle rider”, Col. 9-10 ln. 64-6. Additionally, use of the sensors would maintain the helmets ability to reduce wiring complexity, simplify helmet assembly and device attachment which is a goal of the helmet of Teetzel, see [0004].

Regarding claim 15, the combined references teach, the plurality of motion sensors (as combined above as taught by Aloumanis), the one or more cameras (Teetzel, “a viewing device attached to the front mount 700 may include a camera, either as an integral component”, [0050]).
The combined references fail to teach, wherein the plurality of motion sensors are operatively coupled with the one or more cameras, wherein detection of an outside motion by the plurality of motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen.
However, Aloumanis further teaches, wherein the plurality of motion sensors are operatively coupled with the one or more cameras, wherein detection of an outside motion by the plurality of motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen (“In step 246, this input can be optionally processed to determine contextually relevant information and/or an occurrence of a contextually relevant event. For example, input can be processed to determine that there is a vehicle positioned to the side or behind a motorcycle rider…For example, a helmet's system can be designed to only show warnings/video on a side if there is a car or other vehicle present. Similarly, warnings can be selectively presented only when conditions associated with the warnings are satisfied…In another embodiment, input from the sensors can affect whether sensor gathered information is displayed or not. In step 248, if the input and/or processed even alters a display state or a recording state of the helmet/handling system, the method can progress to step 250 where the state can be adjusted .Sensor gathered information and/or results of processed sensor information can result in a presentation of the information within the helmet and/or within a vehicle (or other remote device) display. Step 252 determines whether an in-helmet presentation element is active. If so, a notification from the sensor(s) can be visually and/or audibly presented. This presentation can occur through a heads-up display and/or through a speaker, as shown by step 254. The information may include raw data, such as video and may include processed data.”, Col. 11 ln. 1-30, therefore, the plurality of motion sensors are operatively coupled with the one or more cameras, wherein detection of an outside motion by the plurality of motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of motion sensors and the one or more cameras of the combined references and operatively couple the plurality of motion sensors and the one or more cameras to detect an outside motion by the plurality of motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen as further taught by Adegbola in order to provide the user with the ability for a notification from the sensor(s) can be visually presented, Col. 11 ln. 25-26.

Regarding claim 16, the combined references teach, the plurality of motion sensors (as combined above as taught by Aloumanis), 
The combined references fail to teach, wherein the plurality of motion sensors , wherein the one or more motion sensors are operatively coupled with one or more audio speakers, wherein detection of an outside motion by the one or more motion sensors activates an aural alert.
However, Aloumanis further teaches, wherein the plurality of motion sensors are operatively coupled with one or more audio speakers, wherein detection of an outside motion by the one or more motion sensors activates an aural alert (“Sensor gathered data can be presented to the user via one or more output element. For example, a user can be presented an audible tone or other warning via one or more in-helmet speakers”, Col. 2 ln. 41-44, “Sensor gathered information and/or results of processed sensor information can result in a presentation of the information within the helmet and/or within a vehicle (or other remote device) display. Step 252 determines whether an in-helmet presentation element is active. If so, a notification from the sensor(s) can be visually and/or audibly presented. This presentation can occur through a heads-up display and/or through a speaker, as shown by step 254”, Col. 11 ln. 21-28, “Step 252 determines whether an in-helmet presentation element is active. If so, a notification from the sensor(s) can be visually and/or audibly presented. This presentation can occur through a heads-up display and/or through a speaker, as shown by step 254. The information may include raw data, such as video and may include processed data.”, Col. 11 ln. 36-39, therefore, the plurality of motion sensors are operatively coupled with with one or more audio speakers, wherein detection of an outside motion by the one or more motion sensors activates an aural alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of motion sensors and the one or more cameras of the combined references and operatively couple the plurality of motion sensors and the one or more cameras to detect an outside motion by the plurality of motion sensors activates transmission of images from the one or more cameras to a user-viewable display screen as further taught by Adegbola in order to provide the user with the ability for a notification from the sensor(s) can be audibly presented, Col. 11 ln. 25-26.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of (2013/0086722)[Teetzel figures 14-18] in view of Dinkins (2017/0309152).
Regarding claim 19, the combined references teach, the brim housing (Teetzel ifgures 14-18, annotated figure 14).
The combined references fail to teach, further comprising an acoustical ring having at least one microphone embedded within the brim housing for detecting directional sound.
Dinkins, a headwear device with network enabled wearables, Abstract, teaches, further comprising an acoustical ring having at least one microphone embedded within the brim housing for detecting directional sound (“The suspension may have…one or more microphones (for example, a bi-directional noise cancelling microphone)”, [0053], “Therefore, elements should be understood as integrated within the band in such a way as to prevent any entry of foreign bodies into the components. The camera, microphone, and/or any other sensor or LED(s), data transmission mechanisms, etc. may be secured in a protective housing, in various examples of embodiments”, [0054], “microphone 111 may be seen more towards a front of the suspension. In various embodiments, this positioning may allow for visibility using the LEDs 105a and functionality of the speakers 105c and microphone 111”, [0058], “Microphones may be provided in a suitable location on the harness, for example, near a shoulder of a wearer. The microphones may be in communication with two-way radio functionality or other suitable transmission (e.g. radio) device as described further herein”, [0113], see also see also, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the brim housing of the combined references an acoustical ring having at least one microphone for detecting directional sound as taught by Dinkins in order to provide the user greater safety since the microphone “enable[s] easy communication”, [0089].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of (2013/0086722)[Teetzel figures 14-18] in view of Osterhout et al. (2012/0075168)[Osterhout].
Regarding claim 20, the combined references teach, the helmet portion (Teetzel, 200, [0028]).
The combined references fail to teach, further comprising one or more body sensors communicatively coupled to the helmet portion.
Osterhout, a helmet with sensors, [0343], teaches, further comprising one or more body sensors communicatively coupled to the helmet (“In some embodiments, it may be more useful to have sensors mounted on the person or on equipment of the person, rather than on the glasses themselves.  For example, accelerometers, motion sensors and vibration sensors may be usefully mounted on the person, on clothing of the person, or on equipment worn by the person.  These sensors may maintain continuous or periodic contact with the controller of the AR glasses through a Bluetooth.RTM.  radio transmitter or other radio device adhering to IEEE 802.11 specifications. For example, if a physician wishes to monitor motion or shock experienced by a patient during a foot race, the sensors may be more useful if they are mounted directly on the person's skin, or even on a T-shirt worn by the person, rather than mounted on the glasses. In these cases, a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses. Such sensors need not be as tiny as the sensors which would be suitable for mounting on the glasses themselves, and be more useful, as seen”, [0297],  “head motion control may be used to send commands to the eyepiece, where motion sensors such as accelerometers, gyros, or any other sensor described herein, may be mounted on the wearer's head, on the eyepiece, in a hat, in a helmet, and the like”, [0343], therefore, one or more body sensors are communicatively coupled to the helmet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the helmet portion as taught by the combined references one or more body sensors that communicatively coupled to the helmet portion as taught by Osterhout in order to provide the user with the ability for “a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses”, [0297]. 

Regarding claim 21, the combined references teach, wherein at least one of the one or more body sensors is configured to monitor impact (as combined above as taught by Osterhout, at least one of the one or more body sensors is configured to monitor impact, “For example, if a physician wishes to monitor motion or shock experienced by a patient during a foot race, the sensors may be more useful if they are mounted directly on the person's skin, or even on a T-shirt worn by the person, rather than mounted on the glasses. In these cases, a more accurate reading may be obtained by a sensor placed on the person or on the clothing rather than on the glasses”, [0297]).

Regarding claim 22, the combined references teach, wherein at least one of the one or more body sensors if configured to monitor vital signs of a user (as combined above as taught by Osterhout, at least one of the one or more body sensors if configured to monitor vital signs of a user “In one embodiment, environmental sensors, health monitoring sensors, or both, are mounted on the frames of the augmented reality glasses. In another embodiment, the sensors may be mounted on the person or on clothing or equipment of the person.  For example, a sensor for measuring electrical activity of a heart of the wearer may be implanted, with suitable accessories for transducing and transmitting a signal indicative of the person's heart activity”, [0299]). 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (2013/0086722)[Teetzel] in view of (2013/0086722)[Teetzel figures 14-18] in view of Waters (2013/0192961).
Regarding claim 26, the combined references teach, the brim housing (Teetzel figures 14-18, annotated figure 14), the at least one powered device (Teetzel, “an auxiliary camera (which may in addition to or as an alternative to the camera 708) may be provided as a removably attached device. For example, a viewing device attached to the front mount 700 may include a camera, either as an integral component or as an add-on component”, [0050]).
The combined references fail to teach, further comprising one or more control buttons integral with the brim housing, the control buttons the for controlling operation of the at least one powered device.
Waters, lighted headgear with other accessories, Abstract, teaches, comprising one or more control buttons integral with the brim housing, the control buttons the for controlling operation of the at least one powered device. “In the illustrated form, the control panel 1804 includes a switch 1808, such as a push button switch, slide switch, or the like, configured to send a control signal to the camera 1802. The control panel 1804 further includes a setting switch 1810 configured to set the operation settings of the camera 1802. As illustrated, the setting switch 1810 allows a user to select between a first position 1812 to turn off the camera 1802, a second position 1814 to take single snapshots or photos with the camera 1802 upon actuation of the switch 1808, and a third position 1816 to take a continuous video with the camera 1802 upon actuation of the switch 1808”, [0219], figure 85, therefore, 1808/1810 is integral with the brim housing, 1808 for controlling operation of 1802).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to brim housing as taught by the combined references one or more control buttons for controlling operation of the at least one powered device as taught by Waters in order to provide the user with the ability “to  send a control signal to the camera”, [0219], and the ability to “to set the operation settings of the camera 1802. As illustrated, the setting switch 1810 allows a user to select between a first position 1812 to turn off the camera 1802, a second position 1814 to take single snapshots or photos with the camera 1802 upon actuation of the switch 1808, and a third position 1816 to take a continuous video with the camera 1802 upon actuation of the switch 1808”, [0219].


    PNG
    media_image1.png
    657
    421
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed April 27, 2022, with respect to the rejection(s) of claim(s) 1-8 and 10-25 under 35 USC 102(a)(1) and 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732